Case 5:18-cv-00153-RWS-CMC Document 694 Filed 09/21/21 Page 1 of 2 PageID #: 25429




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                       TEXARKANA DIVISION

   TRAVELPASS GROUP, LLC, PARTNER §
   FUSION, INC. and RESERVATION  §
   COUNTER, LLC                  §
                                 §
   v.                            §                                          Case No. 5:18-cv-153-RWS-CMC
                                 §
   CAESARS ENTERTAINMENT         §
   CORPORATION, ET AL.           §


                           ORDER CONTINUING PRETRIAL CONFERENCE


            The above-referenced cause of action was referred to the undersigned United States

   Magistrate Judge for pretrial purposes in accordance with 28 U.S.C. § 636. Originally, Plaintiff

   TravelPass Group, LLC and its predecessor or related entities, Reservation Counter, LLC, and

   Partner Fusion, Inc. (“Plaintiffs”) filed this antitrust case against eight hotel chains. However,

   Plaintiffs’ claims against seven of the hotel chains have been dismissed, leaving only Plaintiffs’

   claims against Marriott International, Inc. (“Defendant”) and Defendant’s claims against Plaintiffs.

   The undersigned currently has scheduled a pretrial conference October 5, 2021, with jury selection

   and trial scheduled before District Judge Schroeder beginning October 25, 2021.

            The Court is of the opinion a short continuance of the pretrial conference is warranted. This

   will allow sufficient time for the Court to enter rulings on the pending motions and for the parties

   to file their pretrial objections and responses to those objections prior to the pretrial conference.1


   1
     The Court recently entered the Eleventh Amended Docket Control Order, continuing two pretrial deadlines (the
   September 17, 2021 deadline for the Parties to file a Joint Final Pretrial Order, Joint Proposed Jury Instructions, and
   Form of the Verdict and the September 21, 2021 deadline for the Parties to file Notices of Time Requested for voir dire,
   opening statements, direct and cross examinations, and closing arguments and to file pretrial objections) to September
   30, 2021. See Docket Entry # 692. The Court further notes the Parties’ responses to the pending motions in limine are
   currently due September 24, 2021. To the extent the parties need additional time in light of the continuance of the
  .
Case 5:18-cv-00153-RWS-CMC Document 694 Filed 09/21/21 Page 2 of 2 PageID #: 25430




   Therefore, the pretrial conference is hereby continued to October 20, 2021 at 10:00 a.m.

   Accordingly, it is

            ORDERED that a pretrial conference is hereby scheduled before Caroline M. Craven, United

   States Magistrate Judge, at 10:00 a.m on October 20, 2021 at the United States District Court, 500

   N. Stateline, Fourth Floor Courtroom, Texarkana Texas.

           SIGNED this 21st day of September, 2021.




                                                                 ____________________________________
                                                                 CAROLINE M. CRAVEN
                                                                 UNITED STATES MAGISTRATE JUDGE




   pretrial conference, the parties may jointly move for a modest extension of those deadlines.
                                                             2
